374 F.2d 890
FEATURE SPORTS, INC., Appellant,v.UNITED STATES of America, Appellee.
No. 22396.
United States Court of Appeals Fifth Circuit.
March 23, 1967.

Ashton Phelps, Jack M. Gordon, New Orleans, La., Carl K. Hoffman, Miami, Fla., John A. Kiser, Stephen Hockhauser, John F. Lang, New York City, N. Y., Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for appellant, Frank S. Polestino, Jamaica, N. Y., of Saxe, Bacon & Bolan, New York City, N. Y., of counsel.
Mitchell Rogovin, Asst. Atty. Gen., John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., William A. Meadows, Jr., U. S. Atty., Miami, Fla., Meyer Rothwacks, John J. McCarthy, Attys. Dept. of Justice, Richard M. Roberts, Acting Asst. Atty. Gen., Washington, D. C., for appellee.
Before BROWN, MOORE,* and BELL, Circuit Judges.
PER CURIAM:


1
Faithful to our very restrictive mandate to determine on the existing record whether, before the initial deposit with Bank Germann there was any contract between Feature Sports, Inc. and Johansson which provided for the delivery of the advances of $250,000 into an escrow account, Johansson v. United States, 5 Cir., 1964, 336 F.2d 809, 816, the Trial Judge did just that. With an ample articulation of the reasons leading to it, the Judge concluded and flatly declared that no such contract existed.


2
That finding, we earlier said, would put an end to the Taxpayer's case.1 336 F.2d 809, 817.


3
And so it does.


4
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation


1
 This is the law of the case. See Lincoln Nat'l Life Ins. Co. v. Roosth, 5 Cir. 1962, 306 F.2d 110 (en banc), cert. denied 372 U.S. 912, 83 S.Ct. 726, 9 L.Ed.2d 720